  Case 13-45549      Doc 51     Filed 01/25/19 Entered 01/25/19 15:57:13           Desc Main
                                  Document     Page 1 of 2


                    IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                          Chapter 13 No.     13-45549
Joseph D Ruggiero and Gloria Jean Ruggiero                Judge     Jack B. Schmetterer


                                         Debtors

          NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

       PLEASE TAKE NOTICE that on January 25, 2019, I filed the attached Response to
Notice of Final Cure, a copy of which is hereby served upon you.

                                            /s/ Mark Johnson

                                     Certificate of Service

       The undersigned certifies that he served a copy of the Notice of Filing and Response to
Notice of Final Cure on the Debtors by depositing same in the United States mail at 150 N
Michigan Ave., Chicago, Illinois 60601 at 5:00 p.m. on January 25, 2019 with proper postage
prepaid and on the other listed parties via ECF notification.


                                                    /s/ Mark Johnson
                                                    Mark Johnson ARDC# 6284911

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 236-0077
Our File #: SPSB.2253
  Case 13-45549      Doc 51       Filed 01/25/19 Entered 01/25/19 15:57:13   Desc Main
                                    Document     Page 2 of 2


SERVICE LIST

Joseph D Ruggiero and Gloria Jean Ruggiero
5443 South Nottingham
Chicago, IL 60638

Tom Vaughn
55 E. Monroe Street, Suite 3850
Chicago, IL 60603

Steven S Camp
Geraci Law L.L.C.
55 E. Monroe St. # 3400
Chicago, IL 60603
